Leventbitt, J.
This appeal must be dismissed. The defendant has appealed only from the order of the General Term affirming the judgment of the Trial Term, omitting to take an appeal from the judgment entered on the order. The record does not even disclose that any such judgment was entered. None is printed in the case on appeal and although the return by the clerk of the City Court recites that the judgment was duly entered, this is undated and- there is nothing to show that the notice of *315appeal was not served prior to the entry. An appeal to this court from an order of the General Term of the City Court affirming a judgment is unauthorized. A judgment should first have been entered on the order of affirmance and the appeal taken from that. Kilmer v. Bradley, 80 N. Y. 630; Derleth v. De Graff, 104 id. 661; Code, § 3191; Kreizer v. Allaire, 16 Misc. Rep. 6; Waltenberg v. Bernhard, 27 Misc. Rep. 794; 58 N. Y. Supp. 325.
The appeal must be dismissed, with costs to the respondent.
Fbeedman, P. J., and MacLean, J., concur.
Appeal dismissed, with costs.